Exhibit 10.1 Employment Agreement SYNTHETECH, INC. Gregory Robert Hahn Dated as ofNovember 30, 2007 Employment Agreement This Employment Agreement (this "Agreement"), dated as of November 30, 2007 (the "Commencement Date"), is between Synthetech, Inc., an Oregon corporation ("Employer"), and Gregory Robert Hahn ("Executive"). RECITALS A.Employer desires to continue to retain the services of Executive upon the terms and conditions set forth herein. B.Executive is willing to continue to provide services to Employer upon the terms and conditions set forth herein. AGREEMENT For and in consideration of the foregoing premises and for other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, Employer and Executive hereby agree as follows: 1. EMPLOYMENT Employer will continue to employ Executive and Executive will accept continued employment by Employer as its President and Chief Operating Officer.Executive will have the authority, subject to Employer's Articles of Incorporation and Bylaws, as may be granted from time to time by the Board of Directors of Employer (the "Board of Directors").Executive will perform the duties assigned to the President and Chief Operating Officer in Employer's Bylaws, the duties customarily performed by the President and Chief Operating Officer of a corporation which is, in all material respects, similar to Employer and such other duties as may be assigned from time to time by Employer's Chief Executive Officer or the Board of Directors, which relate to the business of Employer or any subsidiaries or parent company of Employer or any business ventures in which Employer or any subsidiaries or parent company of Employer may participate. 2. ATTENTION AND EFFORT Executive will devote the necessary time, ability, attention and effort to Employer's business and will serve its interests during the term of this Agreement; provided, however, that Executive may devote reasonable periods of time to (a)engaging in personal investment activities, (b)serving on the board of directors of other corporations, and (c)engaging in charitable or community service activities, so long as none of the foregoing additional activities (x) materially interfere with Executive's duties under this Agreement or (y) violate paragraph 8. 2 3. TERM Unless otherwise terminated pursuant to paragraph 6 of this Agreement, Executive's term of employment under this Agreement shall commence on the Commencement Date and shall expire on March 31, 2010; provided, however, that, commencing on March31, 2010 and on each anniversary thereafter on which the term of this Agreement may be scheduled to expire and subject to paragraph6, the expiration date of the term of Executive's employment hereunder shall automatically be extended for two additional years unless, not later than the date 180 days prior to the expiration of the then existing term, either party gives the other written notice that the expiration date shall not be so extended; and, provided, further, that if a Change in Control (as defined in paragraph 7.4) of Employer occurs and Executive's employment with Employer is not terminated in connection with such Change in Control, the term of this Agreement shall automatically extend for an additional two yearsfrom the date on which the Change in Control occurs. 4.COMPENSATION Commencing on the Commencement Date and continuing during the term of this Agreement, Employer agrees to pay or cause to be paid to Executive, and Executive agrees to accept in exchange for the services rendered hereunder by him, the following compensation: 4.1Base Salary Executive's compensation shall consist, in part, of an annual base salary.Until March 31, 2009, Executive’s annual base salary shall be no less than $200,000, before customary payroll deductions.Such annual base salary shall be paid in substantially equal installments and at the same intervals as other officers of Employer are paid, and shall be prorated for any partial years.The Compensation Committee of the Board of Directors (the "Compensation Committee") shall determine any increases in the annual base salary in future years. 4.2Performance Bonus Executive may be entitled to receive, in addition to the annual base salary described above, an annual bonus in an amount (up to 45% of Executive's base salary, although in the case of exceptional performance, as determined by the Compensation Committee in its sole discretion, a bonus of greater than 45% may be awarded) to be determined by the Compensation Committee, in its sole discretion.The Compensation Committee shall determine the performance objectives relating to the annual bonus for a given fiscal year prior to the beginning of that year and shall determine achievement of performance objectives in its sole discretion.Any annual bonus will be paid to Executive no later than 30 days after completion of Employer's audited financial statements for the fiscal year for which such bonus applies, but in no event later than the end of Executive's taxable year.If (a)Executive's employment with Employer terminates as a result of expiration of the term of this Agreement or termination by Employer other than for Cause (as defined in paragraph7.5)or by Executive with Good Reason (as defined in paragraph7.6)or due to Executive's death or total disability (as defined in paragraph6.3) and (b)actual performance 3 for the fiscal year during which such termination occurs achieves the performance objectives established by the Compensation Committee for such fiscal year, Executive shall be entitled to receive (no later than 30 days after completion of Employer's audited financial statements for the applicable fiscal year, but in no event later than the end of Executive's taxable year) an annual performance bonus, the amount of which shall be prorated (based on the number of days during such fiscal year Executive was employed by Employer prior to such termination). 4.3Equity Awards The Compensation Committee shall determine any grants of restricted stock, stock options or other equity-based awards to be made to Executive. 4.4Withholding Employer shall withhold from any payments under this Agreement all federal, state, city or other taxes as may be required pursuant to any applicable law, governmental regulation or ruling. 5.BENEFITS; KEY-MAN LIFE INSURANCE; INDEMNIFICATION 5.1Benefits; Vacation During the term of this Agreement, Executive will be entitled to participate, subject to and in accordance with applicable eligibility requirements, in fringe benefit programs as shall be available generally to officers and employees of Employer or which may be provided specifically for Executive from time to time by action of the Compensation Committee (or any other person or committee appointed by the Board of Directors to determine fringe benefit programs).Executive shall be entitled to four weeks of vacation, in addition to paid holidays offered by Employer generally to its employees, on an annual basis. 5.2Vehicle Employer will secure a lease for a mutually agreed upon automobile that Executive will utilize during the term of his employment with Employer, and Employer shall pay all expenses related to the use of such automobile, including, but not limited to, financing, operation and maintenance of the automobile and all standard liability, collision and comprehensive insurance for the use of such automobile. 5.3Moving and Commuting Expenses Employer will pay up to $ 25,000 of Executive's reasonable out-of-pocket moving expenses incurred prior to September11, 2009 in connection with Executive's relocation to Oregon. 4 5.4Key-Man Life Insurance At Employer's request, Executive shall cooperate with Employer in obtaining, at Employer's expense, key-man life insurance policies on Executive's life, with Employer to be the beneficiary of any such policies.Employer's inability to obtain such insurance due to lack of insurability of Executive shall not be deemed a breach of this Agreement. 5.5Indemnification Employer agrees that it will indemnify Executive against liability as an officer of Employer and, to the extent he acts in such capacity, as a director of Employer or as a director or an officer of any of Employer's affiliates, to the fullest extent permitted by applicable law. To the fullest extent permitted by applicable law, Employer agrees to advance and pay all reasonable legal fees and costs on behalf of Executive to defend Executive against any and all claims against Executive relating to his position as an officer and director of Employer, and Executive shall have the right to select his legal counsel to defend him against any and all such claims, provided that such counsel must be reasonably acceptable to Employer. 5.6Individual Life Insurance Subject to Executive's eligibility therefore, Employer shall secure and maintain during the term of Executive’s employment with Employer a standard term life insurance policy in the aggregate amount of $200,000 for the benefit of Executive and his designated beneficiaries. 6.TERMINATION Employment of Executive pursuant to this Agreement may be terminated as follows, but in any case, the provisions of paragraph 8 hereof shall survive the termination of this Agreement and the termination of Executive's employment hereunder: 6.1By Employer With or without Cause (as defined below), Employer may terminate the employment of Executive at any time during the term of employment upon giving Executive at least 90 days' prior written notice thereof.The effective date of the termination of Executive's employment shall be the date on which such applicable 90-day period expires;provided, however, that Employer may, upon notice to Executive and without reducing Executive's annual base salary during such 90-day period, excuse Executive from any or all of his duties during such period and request Executive to immediately resign as a Director, if applicable, and officer of Employer, whereupon, if requested to so resign, Executive shall immediately resign. 5 6.2By Executive Executive may terminate his employment at any time upon giving Employer, in the case of termination by Executive (a) other than with Good Reason, at least 90days' prior written notice thereof and (b) with Good Reason, at least 30 days' prior written notice thereof.The effective date of the termination of Executive's employment shall be the date on which such applicable 90 or 30-day period expires;provided, however, that Employer may, upon notice to Executive and without reducing Executive's annual base salary during such 90 or 30-day period, excuse Executive from any or all of his duties during such period and request Executive to immediately resign as a Director, if applicable, and officer of Employer, whereupon, if requested to so resign, Executive shall immediately resign.Any such resignation at Employer's request following Executive's notice of termination other than with Good Reason shall not be deemed to represent termination of Executive's employment by Employer for purposes of this Agreement or otherwise, but shall be deemed voluntary termination by Executive of his employment without Good Reason. 6.3Automatic Termination This Agreement and Executive's employment hereunder shall terminate automatically upon the death or total disability of Executive.The term "total disability" as used herein shall mean Executive's inability to perform the duties set forth in paragraph 1 hereof, with or without reasonable accommodation, for a period or periods aggregating 120calendar days in any 12-month period as a result of physical or mental illness, loss of legal capacity or any other cause beyond Executive's control, unless Executive is granted a leave of absence by the Board of Directors.Executive and Employer hereby acknowledge that Executive's ability to perform the duties specified in paragraph1 hereof is of the essence of this Agreement. Termination hereunder shall be deemed to be effective immediately upon Executive's death or a determination by the Board of Directors of Executive's total disability, as defined herein. 7.TERMINATION PAYMENTS In the event of termination of the employment of Executive, all compensation and benefits set forth in this Agreement shall terminate except as specifically provided in this paragraph7: 7.1Termination by Employer Without Cause or by Executive With Good Reason, or Upon Change in Control of Employer If Employer terminates Executive's employment without Cause, or if Executive terminates his employment with Good Reason, or if Executive's employment is terminated upon a Change in Control of Employer (as defined in paragraph 7.4 below), in each case prior to the end of the term of this Agreement, Executive shall be entitled to receive immediately and in a lump sum payment: (a)termination payments equal to 200% of Executive's then-current annual base salary, (b)any unpaid annual base salary and unpaid fringe benefits under paragraph5.1 that have accrued as of the date termination of Executive's employment becomes effective (or, if applicable, up to the end of the 90 or 30- 6 day period referenced in paragraphs 6.1 or6.2) and (c) performance bonus payments pursuant to paragraph 4.2, except such performance bonus payments shall be made by Employer in accordance with payment provisions and terms set forth in paragraph 4.2 (e.g. payment shall be no later than 30 days after completion of Employer's audited financial statements for the applicable fiscal year, but in no event later than the end of Executive's taxable year, and shall be calculated based upon prorated calculations, if applicable, as provided for by paragraph 4.2).Executive shall also be entitled to receive reimbursement of expenses actually incurred for continuation coverage under a group health plan of the Employer for a period of twelve months following termination of employment.If Executive is terminated by Employer for Cause, Executive shall not be entitled to receive any of the foregoing benefits, other than any accrued but unpaid annual base salary and other benefits set forth in clause(b) above. 7.2
